Citation Nr: 0607003	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-16 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
head injury.  

2.	Entitlement to service connection for the residuals of 
dental trauma for the purpose of obtaining VA outpatient 
dental treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In correspondence received in June 2005, the veteran 
requested an increased evaluation for his service connected 
left shoulder disorder.  That issue has not been developed 
for appellate review, is not inextricably intertwined with 
the issues before the Board, and is referred to the RO for 
initial consideration.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).


FINDINGS OF FACT

1.	The residuals of a head injury are not currently 
demonstrated.  

2.	The veteran sustained dental trauma of teeth numbered 7, 
25, and 26 while on active duty.  


CONCLUSIONS OF LAW

1.	The residuals of head injury during service were neither 
incurred in nor aggravated by service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.	Dental trauma of teeth numbered 7, 25, and 26 were incurred 
in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.381 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in September 2003, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Residuals of a Head Injury 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for the residuals 
of a head injury that he states were sustained in an 
automobile accident during service.  While the service 
medical records show that the veteran was involved in an 
automobile accident there is no indication that he sustained 
an injury of his head in that accident, which has resulted in 
any residuals.  The veteran did report having had an injury 
of his head on both his pre-induction physical examination 
and on examination for separation from service.  The medical 
history reports from both of those examinations noted that 
the head injury was sustained during the 1950's.  Current 
medical evidence does not show any complaint or manifestation 
of the residuals of a head injury.  Lay statements submitted 
on behalf of the veteran are also silent regarding the 
incurrence of an injury of the head.  

While the veteran states that he sustained an injury of his 
head during service, there is no support for this contention 
in the service medical records, current medical evidence or 
in lay statements received in support of the veteran's claim.  
As the residuals of an injury of the head have not been 
documented in the record, service connection is not 
warranted.  

Residuals of Dental Trauma

The veteran is claiming the residuals of dental trauma during 
service.  In order to establish service connection for a 
claimed disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting in 
currently demonstrated chronic disability was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to combat 
wounds or other service trauma.  38 C.F.R. § 3.381(b).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA outpatient 
dental treatment, without being subject to the usual 
restrictions of a timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

Service medical records show that the veteran was involved in 
an automobile accident and that temporary caps were placed on 
three teeth.  Service dental records show that tooth 
examination in 1967 showed only dental caries.  in November 
1969, he was treated for a fracture of tooth number 7 and 
that crowns were prepared for teeth numbered 25 and 26.  
While there is no specific history in the dental records 
relating the placement of the crowns to the automobile 
accident, it is noted that records of dental treatment do not 
generally provide such history.  Thus, the Board finds that 
there is sufficient preponderance of the evidence to 
establish service connection for dental trauma of teeth 
numbered 7, 25, and 26.  The appeal is granted to this 
extent.  


ORDER

Service connection for the residuals of a head injury is 
denied.  

Service connection for the residuals of dental trauma of 
teeth numbered 7, 25, and 26 is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


